Cite as 2022 Ark. 193
                    SUPREME COURT OF ARKANSAS
                                         No.   CV-22-113

                                                   Opinion Delivered: November   3, 2022
 ROBINSON NURSING AND
 REHABILITATION CENTER, LLC,     APPEAL FROM THE PULASKI
 D/B/A ROBINSON NURSING AND      COUNTY CIRCUIT COURT
 REHABILITATION CENTER           [NO. 60CV-14-4568]
                       APPELLANT
                                 HONORABLE TIMOTHY DAVIS FOX,
 V.                              JUDGE

 ANDREW PHILLIPS, AS PERSONAL
 REPRESENTATIVE OF THE ESTATE OF
 DOROTHY PHILLIPS, AND ON BEHALF
 OF THE WRONGFUL DEATH
 BENEFICIARIES OF DOROTHY
 PHILLIPS; AND ON BEHALF OF
 THEMSELVES AND ALL OTHERS
 SIMILARLY SITUATED
                         APPELLEES REMANDED WITH INSTRUCTIONS.


                                 JOHN DAN KEMP, Chief Justice

       Appellant Robinson Nursing and Rehabilitation Center, LLC (Robinson), appeals from

a Pulaski County Circuit Court order granting in part and denying in part its motion to enforce

arbitration agreements and to compel class members with arbitration agreements to submit their

claims to binding arbitration. For reversal, Robinson argues that law of the case controls, the

arbitration agreements are valid, and the affirmative defenses pled by appellee Andrew Phillips

fail. Phillips, as personal representative of the Estate of Dorothy Phillips, on behalf of the

wrongful-death beneficiaries, and as class representative in this class-action suit, cross-appeals
and asserts that the circuit court’s order redefines class membership and acts as a final

disposition of the case. We remand to the circuit court with instructions.

                                               I. Facts

       The facts in this case were set forth at length in Robinson Nursing and Rehabilitation Center,

LLC v. Phillips, 2017 Ark. 162, 519 S.W.3d 291 (Phillips I), and Robinson Nursing and Rehabilitation

Center, LLC v. Phillips, 2019 Ark. 305, 586 S.W.3d 624 (Phillips II). In Phillips I, we affirmed the

circuit court’s grant of class certification with respect to Phillips’s claims of breach of contract, a

violation of the Arkansas Deceptive Trade Practices Act, and unjust enrichment, and we reversed

with respect to Phillips’s negligence claim. Phillips I, 2017 Ark. 162, at 14–16, 519 S.W.3d at

301–02. Robinson then sought to compel arbitration of the claims of its 544 residents identified

in the class. We affirmed the circuit court’s denial of Robinson’s motions to compel arbitration

of its arbitration agreements that contained deficiencies. Phillips II, 2019 Ark. 305, at 21, 586

S.W.3d at 637. We also reversed and remanded with respect to those arbitration agreements not

otherwise held to be invalid in Phillips II. Id., 586 S.W.3d at 637.

       Subsequently, Robinson moved to enforce arbitration agreements and to compel 197

residents with arbitration agreements to submit their claims to binding arbitration. The circuit

court entered an order granting arbitration to 93 residents and denying arbitration to the

remaining 104 residents. In Robinson Nursing and Rehabilitation Center, LLC v. Phillips, 2022 Ark.

109 (Phillips III), we held that “the circuit court [had] made no findings whatsoever[,]” and

remanded the case with instructions to the circuit court to make findings regarding its decision

to deny Robinson’s motion to compel arbitration. Id. at 2.


                                                  2
        On June 4, 2021, Robinson filed a memorandum motion to enforce arbitration

agreements and to compel other class members with arbitration agreements to submit their

claims to binding arbitration. This motion involved arbitration agreements signed by 33

residents at admission. On October 25, 2021, the circuit court entered an order granting in part

with respect to 15 residents and denying in part with respect to 18 residents. Robinson appealed,

and Phillips cross-appealed.

                                        II. Circuit Court’s Order

        Robinson raises several points in its brief, which was filed prior to this court’s opinion

in Phillips III. Phillips filed a responsive brief and asserts that this case should be remanded for

additional findings pursuant to this court’s holding in Phillips III. Robinson concedes in its reply

brief that the case should be remanded for additional findings.

        In Phillips III, we specifically held:

                We note . . . that in ruling on Robinson’s motion to compel arbitration, the
        circuit court made no findings whatsoever. The circuit court’s order, from which this
        appeal is taken, granted Robinson’s motion to compel arbitration as to 93 residents and
        denied it with respect to 104 residents. In Bank of the Ozarks, Inc. v. Walker, 2014 Ark.
        223, 434 S.W.3d 357, we were confronted with a similar situation, and we remanded the
        case to the circuit court to make appropriate findings. As in the case at bar, the circuit
        court in Walker denied a motion to compel arbitration without stating the basis for that
        decision. It is essential that we are made aware of the circuit court’s rationale for its
        decision so that we can conduct a proper appellate review. In accordance with Walker,
        we remand this case to the circuit court and instruct it to make findings regarding its
        decision denying Robinson’s motion to compel arbitration.

Id. at 2.

        Here, the circuit court ruled on Robinson’s motion to enforce arbitration agreements, as

follows:


                                                   3
               4. Defendant’s Memorandum Motion to Enforce Arbitration Agreements And To Compel
       Class Members With Arbitration Agreements To Submit Their Claims To Binding Arbitration,
       filed on June 4, 2021, is granted in part and denied in part. The motion is granted with
       respect to: Elane Britt, Natalie Canard, John Dodds, Robert Hancock, Dorothy Jackson,
       Johnnie Jones, Bryan Lawrence, Elisa Miller, Penny Passe, Mona Roseanna Rea (listed
       on admission agreement as “Rea Mona Roseanna,” Dakeisha Ruffin, Terryl Sipes,
       Rudolph Walker, Corrine Walters, and Juanita Wilburn. The motion is denied with
       respect to: Wanda Bridges, Donna Casey, Iva Burns Knowles, Wanda Dorrell, Pamela
       Harris, Robert Haymes, Clarice Lackie, Craig MacDonald, Mary Magee, Naomi
       Maynard, Bill McCord, Thomas Myrick, Larry Pippen, Robert Rose, Margie Ruple,
       Charles Shryock, Shirley Taylor, and Vernie Throneberry.

       The circuit court again made no findings, other than granting in part and denying in

part as to certain residents, without stating the basis for its decision. In order to conduct a proper

appellate review, we must know the circuit court’s rationale for its decision. Id. Thus, in

accordance with our holding in Phillips III, we remand the case with instructions for the circuit

court to make findings regarding its order denying Robinson’s motion to compel arbitration.

       Remanded with instructions.

       SPECIAL JUSTICE GREG VARDAMAN joins.

       BAKER, HUDSON, AND WYNNE, JJ., concur.

       WOOD, J., not participating.

       ROBIN F. WYNNE, Justice, concurring. I agree with the majority’s disposition of this

case. To be consistent with our decision in Robinson Nursing and Rehabilitation Center, LLC v.

Phillips, 2022 Ark. 109 (“Robinson III”), we should remand this case with instructions for the

circuit court to make findings. But I write separately to reiterate my disagreement with our

decision in Robinson III for the reasons stated in the dissent. Id. at 3–5 (Hudson, J., dissenting).

       I respectfully concur.



                                                  4
       BAKER and HUDSON, JJ., join.

       Hardin, Jesson & Terry, PLC (Little Rock), by: Jeffrey W. Hatfield, Kynda Almefty, and Carol

Ricketts; and Hardin, Jesson & Terry, PLC (Fort Smith), by: Kirkman T. Dougherty and Stephanie I.

Randall, for appellant.

       Reddick Law, PLLC, by: Matthew D. Swindle and Heather G. Zachary; and Campbell Law

Firm, P.A., by: H. Gregory Campbell, for appellees.




                                                 5